DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments filed on 3/18/2022 have been considered by the Examiner. Currently claims 26-44 and 49-51 are pending, claims 1-25 and 45-48 are canceled, claims 26 has been amended. Applicant has obviated the previously filed claim objections relating to misnumbering of the claims. Furthermore, Applicant’s amendments to the drawings have overcome the previously filed drawing objections. Applicant’s amendments have obviated the previously field rejection of the claim under 35 U.S.C 112(b). A complete action on the merits of claims 26-44 and 49-51 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 44 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binversie (2015/0182375), in view of Kane (2008/0132816), Larsen (Patent No. 8,658,943), and in further view of Balachandran (2010/0210982). 
Regarding claim 26, Binversie teaches a wearable article comprising:
a wearable article body (garment 30);
a temperature modification device positioned on or in the wearable article body adjacent to the human extremity, each temperature modification device of the temperature modification device being configured to receive a control signal and to provide temperature modification of the human extremity based on the control signal (therapeutic delivery apparatus 310 which is comprised of  a thermoelectric cooler/module  (TEC/TEM) 312 in communication with the control system 100 and temperature moderating system 200. Figs 11-12 [0060][0061] discusses the temperature of the device can change based on a predetermined temperature)
a processor (a control system 100 housed within a container 20)
one of a transceiver, receiver, or transmitter configured for communication with a separate electronic device; the separate electronic device being configured to manually control operation of the temperature modification device ([0064] For example, the control system 100 and the touch-screen interface 116 may link with Smartphone Applications ("apps") for delivery and communication of information and settings used with the device 10, including notification of completion of a treatment session and other measurable data. It is the position of the Examiner since the touch screen 116 allows a user to set a target temperature and length of treatment , then linking such interface with a Smartphone allows a user to manually control operation of the temperature modification device [0069] The rate of temperature change may be controllable through an installed program or user input);  
an ambient temperature sensor configured to provide an ambient temperature signal to the processor indicative of an ambient temperature of the wearable article (Fig. 11 the controller and display is configured to register a current ambient air temperature 130);
an interior space (space between a human extremity and the interior of the wrapped garment that is in contact with the human extremity, Fig. 3)
an air chamber positioned adjacent to the interior space (envelope 32);
an air pump (air pump 412); and 
a passage extending into and connecting the air pump to the air chamber (airway tubing 414);
the temperature modification device contained in the air chamber (the therapeutic delivery apparatus 310 which includes TEM 312 is positioned in the envelope 32);
and the air pump being configured to pump air into the plurality of air chambers to move the temperature modification device in an inward direction toward the interior space, reducing the volume of the interior space and causing the temperature modification device to move into contact with an indented into different portions of the human extremity (envelope 32 comprises bladder 410 which is configured to receive air from air pump 412 via airway tubing 414 and provide compression).
While Binversie teaches a temperature modification device, an air chamber and a passage connecting the air pump to the air chamber, the temperature modification device contained in the air chamber, it is silent about specifically teaching a plurality of temperature modification devices, each temperature modification device contained in each of the plurality of air chambers, and a plurality of passages connecting the air pump to each of the plurality of air chambers.
However, Binversie does teach [0039] additionally or alternatively, the garment 30 may comprise more than one envelope 32 whereby each envelope 32 comprises a predetermined capacity and shape configured to retain one or more of the combinations of the therapeutic delivery apparatus 310, heat sink 210, heat transfer apparatus housing 222 in an advantageous manner to deliver a more balanced and evenly distributed treatment depending on the size and location of the part of the patient body being treated [0039].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in addition to envelope 32 of Binversie, a plurality of envelopes or air chambers , a plurality of passages connecting the air pump to each of the plurality of air chambers , a plurality of temperature modification devices wherein each temperature modification device positioned in each one of the plurality of air chambers for the purposes of delivering a more balanced and evenly distributed treatment depending on the size and location of the part of the patient body being treated. 
The combination is silent about specifically teaching that the plurality of air chambers are positioned adjacent to the interior space. 
However, Kane in the embodiment of Figs. 6A-6D teaches a thermal compression device, an interior space, and a plurality of air chambers positioned adjacent the interior space (a thermal compression device 600 includes gas plenums 672A, 672B and thermal exchange units 120A and 102B adjacent to the interior space that is configured to receive a human extremity. The gas plenums apply positive pressure or compression onto an extremity of the mammal; Fig. 6A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the envelopes 32 or plurality of air chambers such that more than one air chamber is adjacent an interior space for the purposes of controlling the amount of compression applied, effecting heat exchange to the lower extremity portions of the mammal [0060][0100], and thereby effecting more than one area on the extremity. 
While Binversie teaches a thermocouple in the wearable article body, it is silent about specifically teaching to measure a temperature of a human extremity.
While Binversie teaches a processor, it does not teach configured to receive the temperature signal to determine on a basis of the temperature signal whether the human extremity requires heating or cooling, and to control the temperature modification device based at least in part on the temperature signal.
While Binversie teaches an ambient temperature sensor, it is silent about teaching control of the temperature modification device being adjusted based on the ambient temperature signal. 
However, Larsen teaches a thermal therapy device within the same field of invention (a personal thermal regulating device PTRD [Abstract] typically includes a heat generating devices and control coupled with each of the heat generating device and power source ...the heating element can be TEC; Col. 4 lines 5-20) comprising 
a temperature sensor configured to transmit a temperature signal indicative of the temperature of the human extremity and the processor to determine on a basis of the temperature signal whether the human extremity requires heating or cooling, and to control the temperature modification device based at least in part on the temperature signal. (Col. 9 lines 39-41 information indicating a user's physiological status 85 as indicated by one or more sensors configured to detect such conditions and to produce a data signal indicative of the same…. Col 4, lines 59-67 heating element 2 may operate in a warm-up or "Heat" mode until a signal from the thermal sensor indicates that either of the heating element or a portion of the user's forehead has reached a predetermined target temperature) 
an ambient temperature signal configured to provide an ambient temperature signal to the processor and control of the temperature modification device is adjusted based on the ambient temperature (an operational mode may be configured to actuate the heating element upon detection, by an operably coupled sensor, that the ambient environmental temperature has reached thirty-two degrees Fahrenheit (32.degree.  F.; or 0.degree.  C.) or below.  In such example, detection that the ambient atmospheric temperature corresponds to a predetermined value is a predetermined condition, the occurrence of which prompts the switchable control to responsively activates the heating element; Col 10 lines 5-15 ; A temperature setting can be automatically determined by an algorithm that takes into account such as an ambient temperature, a temperature of a portion of user’s anatomy as indicated in a signal received from an operably coupled thermal sensor Col. 8 lines 27-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the temperature modification devices based on the ambient temperature signal to control the activation of the heating element or a temperature setting which is based on an algorithm that is dependent on ambient temperature and a temperature of a portion of user’s anatomy for the purposes of providing adequate thermal therapy and comfort to a user’s extremities (Col. 3 lines 54-60). 
The combination does not teach some of the plurality of air chambers being connected in series. 
However, Balachandran teaches a device within the same field of invention (medical therapy systems including therapeutic cooling, heating and compression [0003]) and further teaches inflating chambers in series or sequential inflation ([0053] The void 170 between chamber 17A and chamber 17B allows gas to pass therethrough while the first chamber 17A is inflating and thereby causing chamber 17B to inflate subsequent to inflation of the chamber 17A. In a similar manner, chamber 17C will inflate followed by chamber 17D creating a segmental pressure gradient from 17A to 17D).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that some of the plurality of air chambers are connected in series since Balachandran provides the sequential inflation of each chamber of the plurality of chambers applies gradient circumferential pressure to the appendage of the patient [Abstract]. 
Regarding claim 27, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above. Binversie teaches wherein the temperature modification device is a thermoelectric device controlled by the processor to automatically provide cooling or heating of the human extremity (a thermoelectric cooler/module (TEC/TEM) 312).
Regarding claim 44, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above. Binversie teaches a power supply positioned on the wearable article body (therapeutic device 10 is electrically connected to envelope 32 and is considered to be positioned on the wearable article body [0057] The device 10 is preferably energized by at least one of a battery, a connection to a 120V AC electrical outlet, and a connection to 12V DC power outlet).
Regarding claim 51, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above. Binversie teaches wherein the power supply is at least one of a battery, controller, a processor, a transceiver, a transmitter, and a receiver (battery [0057]).
Claims 28-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binversie (2015/0182375), in view of Kane (2008/0132816), Larsen (Patent No. 8,658,943), Balachandran (2010/0210982), and in further view of Rock (2005/0127057).
Regarding claim 28, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above.  While Binversie in the embodiment in Fig. 3 teaches the extremity is a leg, it does teach [0035] garment 30 may be configured to accommodate patients of various sizes and be designed to fit to various parts of the patient 50 being treated (i.e. hand). Furthermore, Kane provides the advantage of providing thermal compression to the hand [0009][0051]. However, Rock specifically teaches a thermal therapy device comprising a pattern of the heating/warming element 16 of the composite fabric article 10 of FIG. 3 which is designed for use in making a glove [0044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment 30 around the hand in Binversie such that it is a glove since Rock teaches it may be desirable to generate more heat in specific areas of the hand [0059].
Regarding claims 29-31, Binversie in view of Kane, Larsen, Balachandran, and Rock teaches the limitations of claim 28 as previously rejected above. Rock teaches temperature modification devices positioned on a glove at least on a finger, palm, or at least a back of the hand (The predetermined pattern of the heating/warming element 16 may be custom designed for the particular purpose for which the composite fabric article 10 of the invention is to be used.  For example, the pattern of the heating/warming element 16 of the composite fabric article 10 of FIG. 3 is designed for use in making a glove.  For this purpose, the electric heating/warming element 16 forms a pattern having four elongated branches 28A, 28B, 28C, 28D (corresponding to fingers of a glove) and one or more sections 28F (corresponding to the palm or back of the body of a glove) [0044]).
Regarding claims 32 and 36, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above. While Binversie teaches the human extremity can be a leg (Fig. 3), Kane in the embodiments of Figs 6A-6D specifically provides that the human extremity can be a foot and the wearable article in the embodiment resembles a shoe or a sock. However, Rock teaches a thermal therapy device 220 comprising thermal exchange units for use in a sock, shoe, or other article of footwear, Fig. 20 [0073]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wearable article of the combination so that is configured to be a shoe or a sock for the purposes of generating heat to the foot area to provide comfort [0059].  
Regarding claims 33 and 37, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claims 32 and 36 respectively as previously rejected above. Kane teaches the extremity can be toes [0051] and one of ordinary skill can regulate the temperature of such an extremity to provide for increased blood flow when it is desired. However, Rock teaches Fig. 4 [0047] the heating/warming element 42 has heating/warming regions 44, 45, with sections of relatively reduced cross-sectional area for increased resistivity and heat generation, corresponding to the toe/ball and heel surfaces, respectively, of a wearer's foot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature modification devices at least on a toe since Rock teaches heating the extremities especially toes is important to provide comfort and it thus may be desirable to generate more heat in these specific areas [0059].  
Regarding claims 34 and 35, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 32 as previously rejected above. Kane provides at least two thermal exchange units devices that are positioned on a sole portion in the embodiments of Figs. 6A-6D (Figs 6A-6D [0009][0051]). Likewise, Kane teaches such thermal exchange units in these embodiments can overlap at least a top portion of the foot. 
Regarding claims 38 and 39, Binversie in view of Kane, Larsen, Balachandran, and Rock teaches the limitations of claim 36 as previously rejected above. Kane provides at least two thermal exchange units devices that are positioned on a sole portion in the embodiments of Figs. 6A-6D (Figs 6A-6D [0009][0051]). Likewise, Kane teaches such thermal exchange units in these embodiments can overlap at least a top portion of the foot.
Regarding claim 40, Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above.  The wearable article in Kane in the embodiments of Figs 6A-6D specifically resembles a shoe or a sock. However, Rock teaches a thermal therapy device 220 comprising thermal exchange units for use in a sock, shoe, or other article of footwear, Fig. 20 [0073] and further provides warming element 42 sized and shaped to conform to the regions of a boot and incorporated into a boot liner [0047]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable article of the combination so that is configured to be applied to a shoe insert or a sock insert for the purposes of generating heat to the foot area and especially toes since Rock teaches it is important to provide comfort and it thus may be desirable to generate more heat in these specific areas [0059].  
Regarding claims 41 and 43, Binversie in view of Kane, Larsen ,Balachandran, and Rock teaches the limitations of claim 40 as previously rejected above.  Rock teaches temperature modification devices positioned on the insert at least on a toe, or at least a ball of the foot (Fig. 4 [0047] the heating/warming element 42 has heating/warming regions 44, 45, with sections of relatively reduced cross-sectional area for increased resistivity and heat generation, corresponding to the toe/ball and heel surfaces, respectively, of a wearer's foot).
Regarding claim 42 Binversie in view of Kane, Larsen ,Balachandran, and Rock  teaches the limitations of claim 40 as previously rejected above.  Kane provides at least two thermal exchange units devices that are positioned on a sole portion in the embodiments of Figs. 6A-6D (Figs 6A-6D [0009][0051]). 
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binversie (2015/0182375), in view of Kane (2008/0132816), and Larsen (Patent No. 8,658,943) , Balachandran (2010/0210982), and in further view of Slade (2010/0057168).
Regarding claim 49 Binversie in view of Kane, Larsen and Balachandran teaches the limitations of claim 26 as previously rejected above. Binversie teaches the extremity can be a hand and Larsen teaches an ambient temperature sensor (sensor Col. 8 lines 27-40; Col. 14 lines 28-34). The combination does not teach the sensor is positioned at a tip of a finger. However, Slade teaches a device within the same field of invention comprising a thermal sensor positioned at a tip of a finger (finger portion 14 defines three separate regions including distal region 22. Each region including 22 comprises a temperature sensor; [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an ambient temperature sensor at the tip of the finger for the purposes of controlling the heat transfer at the distal region of the finger when the temperature drops. 
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binversie (2015/0182375), in view of Kane (2008/0132816), Larsen (Patent No. 8,658,943), Balachandran (2010/0210982), and in further view of Bourke (Pub. No. 2008/0197126).
Regarding claim 50, Binversie in view of Kane, Larsen, and Balachandran teaches the limitations of claim 26 as previously rejected above. While Binversie in view of Kane teaches the extremity is a foot and Larsen teaches an ambient temperature sensor, the combination is silent about specifically teaching the ambient temperature sensor is positioned on or near a toe. 
However, Bourke teaches a device within the same field of invention wherein the sensor is positioned on or near a toe (a temperature sensor in the toe region of the shoe [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the ambient temperature sensor in the combination so that it is located on or near a toe for the purposes of better limiting the maximum temperature of an element during heating [0010].
Response to Arguments
Applicant’s arguments, filed 3/18/2022, with respect to the rejection(s) of claim(s) 26 under 35 U.S.C 103(a) have been considered and are persuasive with respect to the newly added limitation “some of the plurality of air chambers being connected in series.” Therefore, a new grounds of rejection is set forth over Binversie (2015/0182375), in view of Kane (2008/0132816), Larsen (Patent No. 8,658,943), and Balachandran (2010/0210982).
With respect to dependent claim 49, Applicant recites on page 16 of the remarks “Slade temperature sensors…measure the temperature of a corresponding region of a body part. In other words, the cited temperature sensors of Slade are not ambient temperature sensors.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner acknowledges the sensor in Slade is directed to a temperature sensor. However, Binversie teaches the extremity can be a hand and Larsen teaches an ambient temperature sensor (sensor Col. 8 lines 27-40; Col. 14 lines 28-34). Slade teaches a device within the same field of invention comprising a sensor positioned at a tip of a finger ([0071]). Therefore, it is the position of the Examiner that according to the combination it is well known to place an ambient temperature sensor at the tip of a finger for the purposes of receiving feedback with respect to the temperature at the near the tip of the finger and controlling the heat transfer at the distal region of the finger accordingly as taught by Slade.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794